"OENTON filed his bill for an injunction, and Gibson answer* -*-* ed; and exceptions in writing were taken to his answer, which were held good. Then he answered again, less evasively, but not to the entire satisfaction of the court; and Benton’s counsel moved for leave to introduce affidavits in support of the matters alledged in the bill, and in disproof of the answer. And after argument and the production of authorities, Johnston, Judge, said he would permit affidavits to be read ; and the next day they were read; — and thereupon the injunction was continued.